Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment/ request for reconsideration received on 11/04/920:
Arguments presented are acknowledged and in particular the arguments regarding the reference Voss (US 2002/0107125) are persuasive.

Allowable Subject Matter
Claims 1 to 5 and 23 to 30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed process for manufacturing bags comprising steps of:
conveying a flexible and printed continuous web having printed features in an original configuration on a continuous web conveying direction, 
while being conveyed along the conveying direction, cutting the flexible and printed continuous web along a longitudinal axis, extending parallel to the conveying direction, at least two of the printed web sections including a portion of the printed features requiring relative alignment; 
spacing apart the at least two printed web sections while maintaining an alignment between the at least two printed web sections along the conveying direction by adjusting a tension applied to at least one of the at least two printed web sections; 
inserting a flexible and transparent continuous web between the adjacent spaced-apart printed web sections while maintaining the relative alignment between the two printed web sections including the portion of the printed features requiring relative alignment along said conveying direction by adjusting a tension applied to at least one of the at least two printed web sections, and securing longitudinal edges of aligned one with another according to the original configuration; 
wherein spacing apart the at least two printed web sections, inserting the flexible and transparent continuous web, and securing the longitudinal edges of the flexible and transparent web occur while the web is being conveyed.

The most similar art of record would be Beliveau (US 5226735) in view of Rosen (US 2536675) as used in the last action, Beliveau being the same inventor of the instant application, that discloses a method of making a very similar bag by inserting a flexible and transparent continuous web having printed features in an original configuration between two spaced apart web sections; also several references disclose making a longitudinal cut on a continuous web of flexible material to obtain at least two spaced apart web sections; while Rosen discloses making a longitudinal cut on a web material printed on an original configuration to obtain at least two web sections, spacing apart the web sections, inserting the flexible and transparent continuous web, and securing the longitudinal edges of the flexible and transparent web occur while the web is being conveyed keeping the two printed web sections located on a respective side of the flexible and transparent continuous web are aligned one with another according to the original configuration and all of the steps occur while the web is being conveyed. 
But the combination does not disclose wherein the portions of the printed features of the at least two printed web sections located on a respective side of the flexible and transparent continuous web are aligned one with another according to the original configuration; Voss (US 2002/0107125), used on the last action and some other references teach aligning two moving webs according to a desired result but no reference teaches aligning two webs that are spaced apart by a third moving web and align the two webs one with another according to the original configuration before they were spliced apart.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731